NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 09 August 2022 has been entered. Claims 1 and 10 have been amended. Claims 2-4 have been cancelled. No claims have been added. Claims 1 and 5-10 are still pending in this application, with claim 1 being independent. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Regarding claim 10, the claim is amended as follows: --…A flying object, comprising a detector, wherein, when the dead center mark of the aeronautical light aid of claim 9 is recognized by the detector, the landing guide of the aeronautical light aid is configured to guide the flying object to land at the center of the takeoff and landing port…--, so as to appropriately refer to and further limit certain claim elements already introduced in claim 9, as was previously stated in claim 10 as filed on 22 April 2021, and remove newly introduced indefiniteness in the limitations of claim 10. 

Allowable Subject Matter
Claims 1 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, an aeronautical light aid for a vertical takeoff and landing (VTOL) flying object, comprising: a plurality of first lighting portions buried in a takeoff and landing port and configured to radiate light in an upward direction; a plurality of second lighting portions provided outside the takeoff and landing port and configured to radiate light in an externally upward direction; and a landing guide provided at a center of the take-off and landing port, wherein each of the first lighting portions and the second lighting portions comprises: a lamp body; a light source provided in the lamp body and configured to radiate light; a filter disposed in front of the light source and configured to perform filtering on light generated from the light source; a first lens disposed in front of the filter and configured to allow light obtained through the filtering to transmit; and a second lens disposed in front of the first lens in a traveling direction of the light, wherein the filter comprises a green filter and a red filter to simultaneously provide green light and red light, wherein the green filter and the red filter are disposed on the same plane to equally divide in half the light generated from the light source.
The most pertinent prior art of record: Lewis et al. (US 2019/0248511 A1), Burns et al. (US 2,498,294 A), and Lim et al. (KR 20160009141 A), teach or suggest various elements of the claimed invention, but none of the above-cited references disclose, or teach or suggest in-combination, “…a plurality of first lighting portions buried in a takeoff and landing port and configured to radiate light in an upward direction; a plurality of second lighting portions provided outside the takeoff and landing port and configured to radiate light in an externally upward direction; and a landing guide provided at a center of the take-off and landing port…the green filter and the red filter are disposed on the same plane to equally divide in half the light generated from the light source…,” as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claims 5-10 are allowed as they depend upon and further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Primary Examiner, Art Unit 2875